Hinman, J.
I concur in advising that a new trial be granted in this cause, on the ground, that by the conveyance of the furniture in question to the wife of Benedict, the legal title vested immediately in the husband ; and, as this title still remains in him, the administrator of the wife cannot maintain trover for it. Whether the creditors of the husband could lawfully acquire any title to the property, by their levy upon it, is a question on which I do not wish to be understood as expressing any opinion.
Ciivrch, Ch. J. and Ellsworth, J. not having been present when the case was argued, gave no opinion.
New trial to be granted.